Citation Nr: 1734073	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-26 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine from January 14, 2011 to May 10, 2012.

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine from May 11, 2012 to June 9, 2014.

3.  Entitlement to a rating in excess of 40 percent for degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine from June 10, 2014.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

When this matter was initially before the Board in June 2015, the Board denied increased rating claims for degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine and remanded the issue of TDIU for procedural development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2017 Memorandum Decision, the Court vacated and remanded the Board's decision regarding the increased ratings for degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine.  Development as to the TDIU issue has now been completed, and the Board may proceed with adjudication at this time. 

The issues of entitlement to increased ratings for degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In a November 2015 statement, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2016).

The Veteran submitted a statement dated November 1, 2015 indicating that he was withdrawing his claim for entitlement to TDIU.  The Board finds that Veteran has withdrawn his appeal regarding the issue of entitlement to TDIU, and, hence, there remains no allegation of error of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal regarding this issue, and it is dismissed.


ORDER

The claim for entitlement to TDIU is dismissed without prejudice.


REMAND

The Veteran seeks entitlement to increased ratings for his service-connected degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine.

Pursuant to an April 2017 Memorandum Decision, the Board will remand for further development the Veteran's claims for increased ratings.  The Court essentially found that the June 2014 VA examination relied on by the Board was inadequate.  The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In light of Correia, the Veteran must be provided a new VA examination, which provides testing in active motion, passive motion, weight-bearing, and nonweight-bearing.

The Court additionally found that the Board should have obtained additional private chiropractic records mentioned by the Veteran.  The Board will additionally remand for any outstanding treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his service-connected spine, to include private chiropractic records,.  After securing any necessary authorization from him, obtain all identified treatment records.  In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC.   

If possible, the Veteran himself should obtain these records, to include private chiropractic records, and submit them to the RO in order to expedite the case. 

Regardless of whether the Veteran responds, all outstanding VA treatment records (if any) should be obtained.

2.  Following the development in Remand paragraph 1, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his back disability.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria. 

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the low back examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the back cannot be tested on "weight-bearing," the examiner must specifically indicate that such testing cannot be done.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the thoracolumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  In rendering this opinion, the examiner must specifically discuss the Veteran's contentions regarding his symptomatology during flare-ups.  If such is not possible to determine without resort to speculation, the examiner must provide an explanation why that is so.

The examiner must fully explain the rationale for all opinions, with citation to supporting factual data/lay statements, as deemed appropriate.  If the examiner cannot provide any requested opinion without resort to mere speculation, he or she should expressly so indicate, explaining why an opinion cannot be made without resorting to speculation.

3.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any of the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


